Citation Nr: 1411855	
Decision Date: 03/21/14    Archive Date: 04/02/14

DOCKET NO.  11-01 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for radiculopathy of the left lower extremity, to include as secondary to a low back disorder.

3.  Entitlement to service connection for residuals of typhus exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to January 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  The Veteran was afforded a Board Video Conference hearing, held by the undersigned, in January 2012.  A copy of the hearing transcript (Transcript) has been associated with the record.

The issues of entitlement to service connection for a low back disorder, as well as 
radiculopathy of the left lower extremity, to include as secondary to a low back disorder, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if additional action is required on his part.


FINDING OF FACT

The evidence of record does not contain a current diagnosis for typhus, or residuals thereof.



CONCLUSION OF LAW

The preponderance of the evidence fails to demonstrate that typhus, or residuals thereof, was incurred or aggravated during the Veteran's period of active service.  38 U.S.C.A. §§ 1101, 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

Before addressing the merits of the issue, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

These notice requirements apply to all five elements of a service connection claim (veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified in September 2009 of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  This letter accordingly addressed all notice elements and predated the initial adjudication by the AOJ/RO in April 2010.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  Nothing more is required in this case.

As for the duty to assist, the Veteran's service treatment records have been obtained.  Pertinent post-service medical records have been obtained, to the extent available.  While additional VA outpatient records are requested in the Remand portion of this decision, that request refers specifically to treatment for a back disorder referenced by the Veteran during his Board hearing.  See Transcript, p, 7.  He specifically stated that he had not been diagnosed with typhus, or typhus residuals, by VA or private providers.  See Transcript, p. 6.  

The Board finds that this situation is analogous to the case of Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2009), wherein the United States Court of Appeals for the Federal Circuit (Federal Circuit) acknowledged that VA's duty to assist was limited to obtaining relevant SSA records.  The Federal Circuit rejected the appellant's argument in Golz that SSA records are always relevant and VA always is required to obtain them.  The Federal Circuit then defined relevant records as "those records that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the Veteran's claim."  Id. at 1321.  The Federal Circuit also stated, "Not all medical records for a Veteran will have a reasonable possibility of aiding in the substantiation of a VA disability claim."  Id.  The Federal Circuit concluded in Golz, "There must be specific reason to believe these records may give rise to pertinent information to conclude that they are relevant."  Id. at 1323.

The Board therefore finds that no additional evidence, which may aid the Veteran's claim or might be pertinent to the bases of the claim, has been submitted, identified or remains outstanding, and the duty to assist requirement has been satisfied.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  As to the Veteran's typhus claim, the Board finds that a VA examination is not necessary to determine whether typhus residuals are related to his period of honorable service, as the standards of the decision of the United States Court of Appeals for Veterans Claims (Court) in McLendon v. Nicholson, 20 Vet. App. 79 (2006), have not been met.  Under McLendon, VA must provide a medical examination in a service connection claim when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  Id at 81.

However, as explained below, the Veteran's service treatment records were negative for an actual diagnosis of typhus, and the record is silent for any diagnosis of typhus residuals, or competent medical evidence of a probative link to service for any such disorder.  In light of these findings, the requirements of McLendon have not been met.  Therefore, a medical nexus opinion, under the circumstances presented in this case, is not warranted for this issue.  Accordingly, the Board finds that no further action is necessary to meet the requirements of the VCAA or the Court.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).


II. Service Connection

The Veteran has claimed entitlement to service connection for typhus, or residuals thereof.  The Court has held that, in order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See generally Hickson v. West, 12 Vet. App. 247, 253 (1999).  

If a chronic disease or injury is shown in service, subsequent manifestations of the same chronic disease or injury at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b) (2013).  The provisions of 38 C.F.R. § 3.303(b) have been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a), of which typhus is not enumerated.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102 (2013).

Regarding the Veteran's claim for entitlement to service connection for residuals of typhus exposure, the RO denied the claim because treatment reports of record, both VA and private, did not provide evidence of typhus.  During the Veteran's period of active service, he was admitted to a hospital in May 1970 with symptoms to include fever, chill, headaches, low back pain, and fatigue.  At that time, he was assessed with "probable typhus" and returned to active duty.  The RO correctly noted, in April 2010, that "probable" typhus was not a diagnosis of typhus, which could only be diagnosed following serologic tests and isolation and identification of rickettsia in the blood, tissue, or skin.  

The Veteran testified in January 2012 that he had received essentially the same information from his private provider.  The Veteran noted that, on several occasions since service, he experienced episodes of chills, sweating, and a high fever, though he had not received a diagnosis to date.  See Transcript, pp. 6-7.

As noted above, the Veteran has not been afforded a VA examination for typhus residuals, as he has not reported to a physician during a symptomatic period so as to receive a diagnosis.  While the Veteran's VA outpatient reports were reviewed, as well as all private medical reports of record, the Board finds that the evidence of record does not contain a diagnosis for typhus, or residuals thereof, during the appellate period.  The Board has also reviewed the Veteran's missives which were authored during his period of active duty; however, these messages are not sufficient to establish a diagnosis of typhus within the appellate period.  Therefore, the evidence does not show the presence of a disability for this claimed issue.  The first and most fundamental requirement for any service connection claim is there must be competent evidence of the existence of the claimed disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000). 

Based on the above evidence, the Board finds that entitlement to service connection for typhus, or residuals thereof, is not warranted at this time.  The weight of the evidence does not show that the Veteran has had a diagnosis of any such disorder.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  The Board notes that the existence of a current disability is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  Therefore, without a current diagnosis for his claimed condition, the Veteran lacks the evidence necessary to substantiate his claim for service connection.

The Board encourages the Veteran to report to his private provider, or a VA facility, when typhus-like symptoms next appear.  Should he obtain a diagnosis for this disorder, he is encouraged to apply to reopen his claim for service connection at that time.  In the interim, the Board finds that a preponderance of the evidence is against the Veteran's claim for entitlement to service connection typhus, or residuals thereof, and as such his claim is denied.


ORDER

Entitlement to service connection for residuals of typhus exposure is denied.


REMAND

Although the Board regrets any further delay, more development is needed prior to disposition of the remaining issues on appeal.

As to the Veteran's claims of back pain, with radiation to his left lower extremity (hip), his service treatment reports are replete with such complaints.  Again and again, he reported with dull low back pain, radiating to his left hip.  He was diagnosed with sciatic nerve root irritation on the left, etiology undetermined, resolved.  See Clinical Record, October 10, 1970.  It does not appear, however, that the complete records of his October 1970 to January 1971 hospitalization at Fitzsimons General Hospital, Denver, Colorado, were obtained and associated with the claims folder.  This diagnosis was confirmed upon separation in December 1971, wherein the Veteran also reported recurrent back pain throughout his period of active duty.  

While he was afforded a VA examination to address his back and hip complaints, the February 2010 VA examiner indicated that the Veteran denied current back and leg pain, noting that back pain had been absent for 15 years, and that leg pain gradually went away years after discharge.  As such, no x-rays were ordered and no testing was completed.  The Veteran's claims were denied due to the lack of a current diagnosis.  However, the Veteran testified that he was misunderstood at the time of his examination.  He indicated to the examiner that left leg pain was gone, but that back and hip pain had persisted since separation.  See Transcript, p. 4.

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2013).  On remand, the Board directs the RO/AMC to provide appropriate VA examination(s) so as to determine whether the Veteran currently suffers from a disorder of the back and/or left hip and, if so, whether either disorder is related to his period of active service.  If it is determined that a low back disorder is etiologically-related to active duty, it should also be determined whether a disorder of the left lower extremity was caused or permanently aggravated beyond normal progression by that diagnosis.  The examiner must provide a complete rationale in support of any opinion, referencing all relevant medical principles and the fact pattern of this case.

Finally, the Veteran indicated during his January 2012 Board hearing that he had received VA outpatient treatment for his back and hip disorders at the Leavenworth VA Medical Center six months prior.  See Transcript, p. 7.  The last VA treatment report of record is dated in March 2011.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate his claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c), (d) (2013).  Therefore, on remand, the RO/AMC should associate with the claims file all relevant records of VA treatment, from any VA facility, from March 2011 to the present.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should attempt to obtain and associate with the Veteran's claims file any outstanding, relevant VA outpatient treatment records dated from March 2011 to the present.  If the records are not available, or if the search for the records yields a negative result, that fact should be clearly documented in the claims file, and the Veteran notified of the efforts that were made to obtain such records.  

2.  The RO/AMC should take appropriate steps to attempt to obtain the complete inservice records of the Veteran's October 1970 to January 1971 hospitalization at Fitzsimons General Hospital.  Efforts undertaken in this regard should be documented in the claims folder.

3.  After all available records are associated with the Veteran's VA claims file, the RO/AMC shall schedule appropriate VA examination(s) to determine whether any currently-diagnosed low back or left hip (to include left lower extremity sciatica) disorder is etiologically-related to his period of active service.  

The Veteran's claims folder must be made available to the examiner for review in conjunction with the examination.  The examiner should specifically review, note, and discuss the Veteran's January 2012 hearing testimony, service treatment records showing several complaints of back and hip pain, statements in support of his claim, and the prior VA examination report.  In consideration of this evidence and other factors deemed relevant, the examiner should address the following questions:

A. Whether it is at least as likely as not that any currently-diagnosed disorder of the back, or any other currently-diagnosed left hip disorder (to include left lower extremity sciatica), is etiologically-related to his period of active duty service.

B. If it is determined that a low back disorder is directly related to his period of active service, but a left hip disorder (to include left lower extremity sciatica) is not, whether it is at least as likely as not that any currently-diagnosed disorder of the left hip (to include left lower extremity sciatica) is etiologically-related to a low back disability, to include whether any such left hip disorder was permanently aggravated beyond normal progression by any low back disability.  If it is determined that a left hip disorder is related to a low back disability, to the extent that is possible, the examiner should indicate the approximate degree of disability or baseline before the onset of the aggravation.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

Note: The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

Note:  The requested opinions on aggravation should be premised on the baseline level of severity of the disorder before the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the examiner's current findings.

A complete rationale for the requested opinions, accompanied by supporting medical data and analysis, shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

4.  After completion of the above and any other development deemed necessary, review the expanded record and determine if the Veteran has submitted evidence sufficient to warrant entitlement to the benefits sought.  Unless the benefits sought on appeal are granted in full, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


